Citation Nr: 0521196	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1942, and from November 1945 to 
January 1946.  He was a Prisoner of War (POW) of the Japanese 
Government from May 1942 to February 1943.  The veteran died 
in December 1960.  The appellant in this case claims to be 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining the evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  This duty includes 
obtaining relevant records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  In fact, the 
VCAA obligates VA to "make as many requests as are 
necessary" to obtain records in the custody of a Federal 
department, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Id.

In this case, in February 2003, the RO contacted the National 
Personnel Records Center (NPRC) and requested all available 
medical records pertaining to the veteran.  Based on the 
response from NPRC, it is clear that any military entrance 
and discharge medical examination reports, if completed, are 
no longer available.  It is unclear, however, whether NPRC 
has the veteran's Affidavit for Philippine Army Personnel 
(Form 23) or his Personnel Record of the Army of the 
Philippines (Form 22a).  Thus, another attempt must be made 
to obtain these records.  38 C.F.R. § 3.159(c)(2).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request copies of all medical and 
personnel records pertaining to the 
veteran, specifically including his 
Affidavit for Philippine Army Personnel 
(Form 23) and his Personnel Record of the 
Army of the Philippines (Form 22a).  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


